Citation Nr: 1828298	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  10-35 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right hip degenerative joint disease, status post total hip arthroplasty.

2.  Entitlement to service connection for left hip degenerative joint disease, status post total hip arthroplasty.


REPRESENTATION

Veteran represented by:	Stacey P. Clark, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1971 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2013, the Veteran testified before a Veterans Law Judge (VLJ). A copy of the transcript has been associated with the Veteran's electronic claims folder. 

In November 2014, the Board remanded the matters for additional development.

In a January 2017 decision, the Board denied the issues of service connection for right and left hip disabilities.

In May 2017, the Veteran filed a motion for reconsideration of the January 2017 Board decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2017).  In November 2017, a Deputy Vice Chairman of the Board granted the motion for reconsideration.  The matter is now before an expanded panel for Board to reconsider the issues of service connection for right and left hip disabilities.  38 U.S.C. § 7103 (b) (2012). 

As noted above, in June 2013, the Veteran testified at a Board hearing before a VLJ.  Generally the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim, subject to the exception in reconsideration of a decision.  See 38 C.F.R. §§ 19.11 (c), 20.707 (2017).  As such, the Veterans Law Judge who took testimony at the June 2013 Board hearing will not serve on this panel.  See 38 C.F.R. § 19.11 (c) (a reconsideration panel may not include any Veterans Law Judge who participated in the decision that is being reconsidered).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a right hip disability that is a result of his military service.

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran has a left hip disability that is a result of his military service.


CONCLUSIONS OF LAW

1.  The Veteran's right hip disability was incurred during his military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2017).

2.  The Veteran's left hip disability was incurred during his military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

Factual Background and Analysis

The Veteran contends that he is entitled to service connection for right and left hip degenerative joint disease, which resulted in total hip arthroplasty of both joints.  The Veteran contends that during service he was required to run on the hard, metal decks of the ship 30 minutes a day, 5 times a week which resulted in the degeneration of his hip joints.

By the Veteran's own admission, there are no reports of hip pain or problems during service.  There is evidence that the Veteran participated in a weight control program, due to his obesity.  The Veteran claims that his participation in the weight control program was the genesis of his post-service hip problems.

Private treatment records dated in 2007 from the Jacksonville Spine Center indicate that the Veteran complained of bilateral hip and back pain.  The Veteran reported that the pain originally began in 2003.  He also reported that his job as a Brinks armored security guard and airport screener required him to climb stairs and drive a lot.  The specialist diagnosed the Veteran with severe degenerative arthritic changes in both hips.  No etiological opinion was noted. 

In a September 2008 treatment note, a private physician, Dr. J.H., noted that the Veteran had long term degenerative joint disease (DJD) in the bilateral hips that was most likely secondary to activities that he participated in when he was in the service.

The Veteran underwent a left hip arthroplasty in August 2008 with Dr. M.P.  He later underwent a right hip arthroplasty in February 2009.  In the post arthroplasty notes, Dr. M.P. states that the Veteran "has had long term degenerative joint disease in bilateral hips most likely secondary to activities that he participated in while in the service probably 15 to 25 years prior." 

The Veteran underwent a VA examination in June 2010 where the Veteran reported that the in service physical training program he underwent for weight loss protocol caused his arthritis.  He reported that his hip pain began post service and he eventually underwent a total right and left hip arthroplasty.  He reported that he was currently employed as a security guard.  The examiner diagnosed the Veteran with degenerative joint disease, status post left total hip arthroplasty.  He opined that he could not resolve the issue of whether the Veteran's hip disabilities were related to service "without resort[ing] to mere speculation." The examiner did indicate that the Veteran had no traumatic event while in service that would lead to traumatic osteoarthritis. 

In an August 2010 correspondence, received in September 2010, Dr. M.P. of First Coast Orthopedics noted that he has treated the Veteran following his bilateral hip arthroplasties.  He noted the Veteran's in-service weight of mid-200 pounds range and requisite physical therapy aboard the ship and on land.  The physician noted that "during periods of deployment, he [the Veteran] was expected to run on deck as well as climb stairs in an environment that certainly could, within reasonable medical certainty, aggravate preexisting degenerative joint disease.  It certainly could, in regards to his weight, worsen his symptoms and expedite his arthrosis, requiring him to have bilateral hip arthroplasties at such a young age."  In response to the Veteran's request for an etiological opinion of his hip disabilities, Dr. M.P. opined, "I would state that there is reasonable medical certainty that [the Veteran's] Navy duties exacerbated arthrosis and expedited his need for total hip arthroplasty."

Per the November 2014 remand instructions, the Veteran underwent a VA examination in January 2015 where the Veteran reported the start of bilateral hip pain in 2003 and subsequent treatment in 2007.  He reported that he was 312 pounds at the time the hip pain began and weighed 235 at separation from service.  He denied any in-service hip pain, but reported that he was required to run 30 minutes a day 5 days per week.  He reported that post service, he worked as a security guard, warehouse worker, and Transportation Security Administration (TSA) agent, which required standing for long periods of time.  The examiner opined that the Veteran's DJD of the hips was not caused by or a result of active duty as there was no evidence of hip problems during service and he appeared to have been diagnosed with DJD of his hips in 2007 at the age of 55.  The examiner noted that the literature did not support that running (like he did in service 30 minutes 5x.week) leads to DJD of the hips and also suggested that his age, marked obesity, as well as his work post service for 15 years (which required standing long periods) were the major contributing factors for development of hip osteoarthritis. 

In a May 2015 correspondence, Dr. M.P. noted that the Veteran had 21 years of military service.  The Veteran also reported that he experienced slight pain in his hips in 2002 when working for the TSA.  The physician also reported that it was noted that the Veteran was in the mid-200 pound range when he was assigned to the Navy's Physical Fitness Remedial Program in 1983.  This requirement was executed on a ship, both at sea and in port, and it was daily for a minimum of 30 minutes.  Included in the regimen was a 1.5 mile run.  During periods of deployment at sea, he was expected to run on the deck in an environment that could, in regards to his weight, worsen his symptoms and expedite his arthrosis, requiring him to have bilateral hip arthroplasties at such a young age.  The physician also noted that when the Veteran underwent his bilateral hip surgery, his DJD was more severe than the x-rays had shown.  The physician opined that the Veteran experienced beyond natural progression and he had the hips of an 80 year old male.  The physician indicated that given the Veteran's history, his weight and his physical therapy regimen while in the Navy, the degeneration of his hip joints and the severity of the damage done, the Veteran's Navy duties exacerbated arthrosis and expedited his need for total hip arthroplasty.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for bilateral hip disabilities is warranted.

The Veteran's medical record shows that he has been diagnosed with DJD of the bilateral hips.  Accordingly, as there is a current diagnosis of a bilateral hip disability, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Having reviewed the record, the Board finds there is at least an approximate balance of evidence as to whether the Veteran has current bilateral hip disabilities that are related to service.  

The Board notes that there are conflicting opinions as to whether the Veteran has current bilateral hip disabilities that are due to his service.

Notably, the January 2015 VA examiner determined that the Veteran's bilateral hip disability was not caused by or a result of active duty as there was no evidence of hip problems during service, he appeared to have been diagnosed with DJD of his hips in 2007 at the age of 55 and the literature did not support that running leads to DJD of the hips.  The examiner also noted that that the evidence also suggested that the Veteran's age, marked obesity, as well as his work post service for 15 years were the major contributing factors for development of hip osteoarthritis.

However, multiple treatment records from multiple physicians provide a positive nexus for the Veteran's bilateral hip disability being related to service.  Notably, in a September 2008 treatment note, a private physician opined that the Veteran's hip bilateral hip disability was most likely secondary to activities that he participated in when he was in the service.  

Additionally, in a September 2010 opinion, Dr. M.P. opined that there was a reasonable medical certainty that the Veteran's Navy duties exacerbated the Veteran's arthrosis and expedited his need for total hip arthroplasty.  In a May 2015 opinion, Dr. M.P. also indicated that given the Veteran's history, his weight and his physical therapy regimen while in the Navy, the degeneration of his hip joints and the severity of the damage done, the Veteran's Navy duties exacerbated arthrosis and expedited his need for total hip arthroplasty.  In this opinion, Dr. M.P. specifically noted that as a result of his obesity the Veteran was enrolled in the Navy's Physical Fitness Remedial Program in 1983 and that during periods of deployment at sea, he was expected to run on the deck in an environment that could, in regards to his weight, worsen his symptoms and expedite his arthrosis, requiring him to have bilateral hip arthroplasties at such a young age.  The physician also noted that when the Veteran underwent his bilateral hip surgery, his DJD was more severe than the x-rays had shown as the Veteran experienced beyond natural progression that resulted from his service.

As noted by the May 2015 private physician and demonstrated in the Veteran's service treatment records, the Veteran had major in-service weight changes which resulted in his enrollment in an in-service weight program.  The May 2015 physician also specifically indicated that the Veteran's in-service obesity as well as his enrollment in the physical activity involved with the weight program exacerbated his arthrosis and expedited his need for total hip arthroplasty.

The Board notes a January 2017 precedential opinion by VA's Office of General Counsel (OGC), VAOPGCPREC 1-2017, which held that obesity is not a "disease" or "disability" for VA purposes and, therefore, is not eligible for service connection on a direct or secondary basis.  However, indirect secondary service connection can be granted with obesity acting as an "intermediate step." VAOPGCPREC 1-2017. Specifically, a grant is warranted (1) if the service-connected disability caused the veteran to become obese, (2) if obesity was a substantial factor in causing a subsequent disability, and (3) if this subsequent disability would not have occurred but for obesity.  Id.

As a result of the Veteran's noted in-service obesity and the private physician's relation to his obesity with his exacerbated hip arthrosis which had gone beyond the natural progression, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran had a current bilateral hip disability that was caused by his service.

Additionally, a remand for a new VA examination is not necessary because the evidence of record is sufficient to grant the Veteran's claim, and a remand would only serve to unnecessarily delay final adjudication of the claim.

In sum, for the reasons and bases discussed above, the Board has resolved doubt in favor of the Veteran, and service connection for a bilateral hip disability is granted.  See 38 U.S.C. § 5107(b).


ORDER

Service connection for a right hip disability is granted.

Service connection for a left hip disability is granted.



_______________________________           ______________________________    
            MICHAEL LANE 		                          S. HENEKS
              Veterans Law Judge, 			          Veterans Law Judge, 
         Board of Veterans' Appeals                             Board of Veterans' Appeals



__________________________________
MICHAEL PAPPAS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


